Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Final office action on merit. Claims 1-20, after amendment, are presently pending and have been considered below.


Information Statement Disclosure
The information disclosure statement (IDS) submitted on 7/3/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the query point is classified as a boundary point when the query point is within a predefined distance from an edge one of the patches”.
Examiner fails to find sufficient support for the amended limitation from original specification.  Applicant discloses identifying the query point as a boundary point (pars 0116, 0125) but does not appear to disclose the query point is classified as a boundary point when the query point is within a predefined distance from an edge one of the patches.  Claim 14 recites similar limitation and is rejected with the same reason. All dependent claims, depending from their respective base claims are rejected the same. The rejected limitation is not weighted in merit rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 7, 14, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0087979 A1, Mammou et al. (hereinafter Mammou).


As to claim 1, Mammou discloses an encoding device for point cloud encoding, the encoding device comprising: a processor configured to: 
generate, for a three-dimensional (3D) point cloud (Figs 3E, 8A-8B; pars 0092, 0169, 0340, a 3D point cloud being generated or reconstructed for encoding), 
a first frame representing a first attribute of the 3D point cloud and a second frame representing a second attribute of the 3D point cloud (Figs 8C, 9; pars 0006-0008, 0013, 0015, 0046-0047, 0331, 0370, 0426, 0433, image attributes comprising colors, vary in intensity, depth patch image being packed in an image frame with other attribute patch images of 3D point cloud)
wherein the first frame and the second frame include patches representing respective clusters of points from the 3D point cloud (Figs 8B-8C, 9-10; pars 0006-0008, 0110, 0114-0119, 0426, 0433, the points of CC (cluster components) being built by associating respective updated pixels of the depth map of a 3D point cloud), 
generate an occupancy map frame indicating pixels from the first and second frames that correspond to the points of the 3D point cloud (Fig 8C: 821, generate occupancy map for one or more frames; Figs 10, 12C; pars 0048, 0092, 0096, 0098, 0181, occupancy map describing for each pixel or block of pixels, either as padded or non-padded pixels of an image frame being generated and compressed) 
identify a query point of the 3D point cloud, the query point is classified as a boundary point when the query point is within a predefined distance from an edge one of the 
perform smoothing with respect to the query point, wherein the smoothing modifies the second attribute of the query point, wherein the second attribute represents color (Figs 2D, 5A, 8-10; pars 0003, 0006, color attribute; pars 0100, 0123, 0260-0262, 0327, generate update attribute for updated color patch image), 
after the smoothing is performed, encode the first frame, the second frame, and the occupancy map frame (Figs 2A, 2C, 5A, 8-12A; pars 0005-0009, 0011, 0015, 0074, 0079-0082), and 
generate a compressed bitstream from the first frame, the second frame, and the occupancy map frame (Fig 10; pars 0005-0009, 0011, 0074, 0080, 0191,  0209, 0330, encode/compress bit stream for attribute and occupancy map image frames); and 
a communication interface operably coupled to the processor, the communication interface configured to transmit the compressed bitstream (Fig 14:1408-1410; Fig 15: 1506-1508; compressed point cloud being packetized and transmitted over a network; pars 0074-0075, 0088, 0599).  

As to claim 2, Mammou discloses the encoding device of Claim 1, wherein: the 3D point cloud is a first 3D point cloud (pars 0092, 0169, a subset of 3D points of a point cloud); the first attribute represents geometry (pars 0094, 0169, 0339, geometry or spatial information being part of attribute); and smoothing modifies the query point with respect to the second attribute ((Fig 2D, smoothing texture attribute image frame, Figs 5A-5B, 10; pars 0077, 0100, 0123, 0260-0262, 0264, 0306,  0327, 0424, color/texture attribute).  

As to claim 3, Mammou discloses the encoding device of Claim 2, wherein the processor is further configured to: before generating the second frame and after encoding the first frame, decode the first frame, after decoding the first frame, generate a second 3D point cloud based on the first frame (Figs 5C-5D, 5I, geometry frame, e.g. the first frame, (after PCC geometry mapping) being compressed (e.g. encoded), then decompressed (e.g. decoded) to generate a Spatio-Temporal 3D cloud frame), apply the second attribute to points of the second 3D point cloud (Figs 5C-5D, 5I, PCC Texture mapper being applied for texture attribute for the second 3D point cloud), perform smoothing on the query point, and after the second attribute is smoothed, generate the second frame based on the second 3D point cloud (Figs 5A-5B; pars 0100, 0123, 0260-0262, 0327, applying smoothing filter to smooth incongruences at edges of patches, pixels located on the patch boundaries (e.g. query point) in texture attribute frame of a 3D point cloud).  

As to claim 7, it is rejected with the same reason as set forth in claims 2-3.

As to claim 14, it is a mirror imaged of claim 1.  Rejection of claim 1 is therefore incorporated herein.

As to claim 16, it is rejected with the same reason as set forth in claim 2.

Allowable Subject Matter
Claims 4-6, 8-13, 15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Prior art of record, Mammou and Evans, neither discloses alone, nor teaches in combination, functions and features recited in claim 4, especially features related to modifying the color value of the query point using  a local entropy value of neighboring points as a criterion.  Claim 4 is therefore objected to and is allowable subject matter. Claim 5 depends from claim 4 and is objected with the same reason. 
Prior art of record neither discloses alone, nor teaches in combination, functions and features recited in claim 6, especially how different pixel values and locations being determined, assigned, and included/excluded in a 3D point cloud. 
Claims 8, 10, and 12 relate to identifying neighboring points of the query point and utilizing centroid representing a geometry value of the neighboring points and the differences between the centroid and the geometry value of a neighboring point as criteria for modifying the geometry value. Prior art of record neither discloses alone, nor teaches in combination, functions and features recited in claims 8, 10, and 12.

Claim 9 depends from claim 8. Claim 11 depends from claim 10. They are also allowable subject matter from their dependency to claims 8 and 10.


Claim 15 recites similar limitations as claim 6. Claims 17-20 recite similar limitations as claims 8, 10, 12-13.  They are allowable with the same reason. 

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. See merit rejection above for additional citation and new ground of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Thursday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/QUN SHEN/
Primary Examiner, Art Unit 2661